UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 CHARLES KENYATTA,                       :         19cv262(DLC)
                           Petitioner,   :         16cr273(DLC)
                                         :
                -v-                      :       OPINION AND ORDER
                                         :
 UNITED STATES OF AMERICA,               :
                                         :
                           Respondent.   :
                                         :
 --------------------------------------- X

APPEARANCES:

For the petitioner:
Charles Kenyatta, pro se
77597-054
Federal Correctional Facility Schuykill
P.O. Box 759
Minersville, PA 12954

For the respondent:
Sidhardha Kamaraju
Max Clement Nicholas
Jane Kim
United States Attorney’s Office, SDNY
One St. Andrew’s Plaza
New York, NY 10007


DENISE COTE, District Judge:

     Charles Kenyatta has filed a petition for a writ of habeas

corpus pursuant to 28 U.S.C. § 2255.     For the following reasons,

it is denied.

                            BACKGROUND

     On April 13, 2016, Kenyatta and fifteen co-defendants were

charged in a two-count indictment.   One of Kenyatta’s co-
defendants was charged with a weapons offense; all of the

defendants were charged in the first count of the indictment

with conspiring to distribute 280 grams or more of crack

cocaine, 100 grams or more of heroin, and 50 kilograms or more

of marijuana, in violation of 21 U.S.C. §§ 812, 841(b)(1)(A),

and 846.     This conspiracy count carried a mandatory minimum term

of imprisonment of ten years.

     Kenyatta was arrested on April 19 and assigned CJA counsel.

On August 31, 2016, the case was reassigned to this Court.      At a

conference on November 22, trial was scheduled to occur on April

3, 2017. 1   All of the defendants decided to plead guilty and no

trial was held.

     Because Kenyatta’s attorney developed a conflict of

interest, on February 17, 2017, new CJA counsel was appointed

for Kenyatta.     On March 28, Kenyatta pleaded guilty to a lesser

included offense which included a mandatory minimum sentence of

five years’ imprisonment.     This plea was entered just days

before Kenyatta was scheduled to proceed to trial.     At the plea

allocution the Court reviewed with the defendant, in detail, the

crime as charged in the indictment, the lesser included offense,

and the different penalties that applied to each charge.




1 If a second trial were necessary to account for a large number
of defendants proceeding to trial, it was scheduled to begin
September 18, 2017.
                                   2
     At his plea allocution, Kenyatta represented to the Court,

under oath, that he had had a sufficient opportunity to discuss

his case with his attorney and was satisfied with the

representation she had given him.     He identified his plea

agreement with the Government, and agreed that it provided for a

guidelines sentencing range of 60 to 71 months’ imprisonment and

that by executing that agreement he had agreed that he would not

appeal, challenge, or litigate his sentence so long as his

sentence did not exceed 71 months’ imprisonment.    The guidelines

stipulation in the agreement included his agreement that he had

conspired to distribute at least 112 grams of crack.     Kenyatta

explained to the Court that he had participated in a conspiracy

to sell crack in Manhattan and that as a result of that

agreement with others he understood that at least 28 grams of

crack would be distributed by the drug organization.     As an

example of something he did to help make the conspiracy succeed,

he admitted to personally selling crack.

     The Presentence Report (“PSR”) explained that Kenyatta

participated in the drug conspiracy from at least 2012 to April

2016.    It described intercepted telephone conversations in which

he discussed his drug dealing and his personal connections with

drug suppliers, including his daughter’s godfather and his

uncle.    The PSR calculated a total offense level of 23 based in

part on Kenyatta’s distribution of between 112 grams and 196

                                  3
grams of crack.    It calculated a criminal history category of

III.    It determined that the guidelines range was 60 to 71

months in prison.

       The defendant’s sentencing memorandum of June 16 did not

take issue with the calculation of the drug weight in the PSR,

but made a variety of arguments for a reduced sentence.     The

Government’s sentencing letter of June 20 described Kenyatta’s

participation in the East River drug organization from 2012 to

2016 and evidence against Kenyatta gathered from a court

authorized wiretap on Kenyatta’s telephone.

       On June 30, 2017, Kenyatta was sentenced principally to a

term of imprisonment of 60 months, which was the mandatory

minimum term of imprisonment.    The record reflects that Kenyatta

and his attorney had both read the PSR and discussed it with

each other.    They did not have any objections to it, and it was

made part of the record.    When Kenyatta spoke, he did not take

issue with the PSR or comment on its calculation of drug weight.

Nor did he seek to retract his plea of guilty.

       Kenyatta did not appeal his conviction.   To be timely, any

petition for a writ of habeas corpus had to be filed by July 19,

2018.    On January 7, 2019, the Clerk of Court docketed

Kenyatta’s petition, which was dated January 2, 2019.      Kenyatta

asserts that he had given a petition to prison officials on



                                  4
January 16, 2018; there is no record of the Court having

received that petition. 2

     The Government has opposed the January 2 petition.    On June

3, 2019, Kenyatta filed his reply to that opposition.

                            DISCUSSION

     Kenyatta contends that his counsel was ineffective in not

requiring the Government to demonstrate that it was reasonably

foreseeable to Kenyatta that at least 28 grams of crack cocaine

would be distributed by the drug conspiracy in which he

participated.   He contends that, absent such a showing, he would

have been sentenced pursuant to Section 841(b)(1)(C), with no

mandatory minimum sentence of five years restraining the Court’s

discretion.

     To prevail on a claim of ineffective assistance of counsel,

a defendant must make two showings:

     First, he must demonstrate that his counsel’s
     representation “fell below an objective standard of
     reasonableness.” Second, he must establish that he
     suffered prejudice -- in this context, meaning that
     “there is a reasonable probability that, but for
     counsel’s unprofessional errors, the result of the
     proceeding would have been different.”

Fulton v. Graham, 802 F.3d 257, 265 (2d Cir. 2015) (quoting

Strickland v. Washington, 466 U.S. 668, 688, 694 (1984)).

     The Strickland test also applies to claims of ineffective


2 Because the petition must be denied, it is unnecessary to
explore further whether it is untimely.
                                 5
assistance of counsel regarding the plea process.    Hill v.

Lockhart, 474 U.S. 52, 57 (1985); Boria v. Keane, 99 F.3d 492,

496 (2d Cir. 1996).   To render objectively reasonable assistance

under the first prong of Strickland in the plea process, defense

counsel “must give the client the benefit of counsel’s

professional advice on th[e] crucial decision of whether to

plead guilty.”   Purdy v. United States, 208 F.3d 41, 44 (2d Cir.

2000) (citation omitted).   This advice must include the “terms

of the plea offer,” and “should usually inform the defendant of

the strengths and weaknesses of the case against him, as well as

the alternative sentences to which he will most likely be

exposed.”   Id. at 45.   Defense counsel must take care, however,

not to “arm-twist a client who maintains his innocence into

pleading guilty.”   United States v. Pitcher, 559 F.3d 120, 125

(2d Cir. 2009) (per curiam).   To establish prejudice, “the

defendant must show that there is a reasonable probability that

were it not for counsel’s errors, he would not have pled guilty

and would have proceeded to trial.”   United States v. Arteca,

411 F.3d 315, 320 (2d Cir. 2005) (citation omitted).

     Courts may attribute a strong presumption of truthfulness

to the defendant’s statements during the plea hearing.    In the

context of a plea of guilty, the Supreme Court has held that

statements at a plea hearing “carry a strong presumption of

verity.”    Blackledge v. Allison, 431 U.S. 63, 74 (1977); accord

                                  6
United States v. Doe, 537 F.3d 204, 213 (2d Cir. 2008); United

States v. Juncal, 245 F.3d 166, 171 (2d Cir. 2001); Adames v.

United States, 171 F.3d 728, 732 (2d Cir. 1999).

     A knowing and voluntary waiver of the right to pursue a

habeas petition is generally enforceable.       Garcia-Santos v.

United States, 273 F.3d 506, 509 (2d Cir. 2001) (per curiam)

(enforcing waiver in context of § 2255 petition).       A waiver

applies to events that occurred both before and after the

execution of the plea agreement.       Id.   A waiver, however, “does

not foreclose an attack on the validity of the process by which

the waiver has been procured.”   Frederick v. Warden, Lewisburg

Corr. Facility, 308 F.3d 192, 195 (2d Cir. 2002).       This

exception is narrow; it permits an ineffective assistance claim

challenging the advice the defendant received from counsel when

that advice rendered the entry of the plea agreement either not

knowing or involuntary.

     Kenyatta has waived his right to file a petition

collaterally attacking his 60 month sentence.       He has not shown

that he entered his plea agreement without sufficient

understanding and knowledge or that it was involuntary.        That

plea agreement contained a waiver of his right to challenge the

sentence imposed here.




                                   7
     He has also failed to establish prejudice.   There is no

basis to find that he would have proceeded to trial if

differently advised by counsel.

     Finally, he has failed to show that his Sixth Amendment

rights to effective representation were violated by his

counsel’s performance.   Kenyatta allocated under oath that he

knowingly participated in a conspiracy to distribute at least 28

grams of crack cocaine, the quantity necessary for imposition of

the five year mandatory minimum sentence.   Kenyatta was well

aware from his plea allocution, the plea agreement, and the PSR

that his plea included a five year mandatory minimum sentence

and that that sentence was premised on his admission to

participating in a conspiracy that he knew distributed at least

28 grams of crack cocaine.

     In his reply papers, Kenyatta provides an affidavit

accusing his attorney of refusing to further investigate the

case, and of strongly advising him to plead guilty even after he

told her that he was only guilty of selling marijuana.    He

explains that he told the Court during his plea allocution that

he was guilty of conspiracy and “responsible for 28 grams”

because he had once sold crack cocaine to an undercover officer.

He requests the opportunity to take discovery of the Government.




                                  8
     Kenyatta’s affidavit and new accusations against his

attorney should have been submitted with his petition. 3   In any

event, Kenyatta’s new allegations do not change the analysis set

forth above.   Kenyatta was fully advised on the charge lodged

against him and of the sentencing parameters.   Kenyatta may not

contradict his admissions of guilt, given under oath in court,

through the affidavit submitted with his reply.   If he wished to

contest his innocence, he was fully advised of his right to

proceed to trial and he knowingly and voluntarily waived that

right.   There was no need to conduct a Fatico hearing before

sentencing, since Kenyatta admitted to conspiring to distribute

the quantity of crack cocaine that triggered imposition of the

five year mandatory minimum sentence.

     Finally, as already explained, he has waived his right to

challenge his sentence and not established prejudice due to the

alleged advice of counsel.

                             CONCLUSION

     Kenyatta’s request to take discovery is denied.   Kenyatta

has failed to demonstrate “good cause,” which is required of




3 Where petitioners make accusations against their attorneys, it
is not uncommon to find a waiver of the attorney-client
privilege and for the Government to obtain an affidavit from
defense counsel responding to the specific assertions made by
their client. Given the history of the proceedings here and the
plea allocution it is unnecessary to further delay resolution of
this petition.
                                 9
habeas petitioners seeking discovery in proceedings under 28

U.S.C. § 2255.    Rule 6(a) of the Rules Governing Section 2255

Cases; see also Puglisi v. United States, 586 F.3d 209, 213-14

(2d Cir. 2009).

     Kenyatta’s petition of January 2, 2019 is denied.    Because

Kenyatta has not made a substantial showing of a denial of a

constitutional right, a certificate of appealability will not

issue.   See 28 U.S.C. § 2253(c); Matthews v. United States, 682

F.3d 180, 185 (2d Cir. 2012); Tankleff v. Senkowski, 135 F.3d

235, 241 (2d Cir. 1998); Rodriquez v. Scully, 905 F.2d 24, 24

(2d Cir. 1990) (per curiam).    The Court certifies, pursuant to

28 U.S.C. § 1915(a)(3), that any appeal from this Opinion and

Order would not be taken in good faith.    Coppedge v. United

States, 369 U.S. 438, 445 (1962).     The Clerk of Court is hereby

directed to close the case.



Dated:     New York, New York
           August 29, 2019


                                ____________________________
                                       DENISE COTE
                                United States District Judge




                                 10
